 EVENTIDE SOUTH, A DIVISION OF GERIATRICS, INC.Eventide South, a Division of Geriatrics, Inc. and Pro-fessional and Health Care Employees Division, Re-tail Clerks Union Local No. 7, chartered by RetailClerks International Union, AFLCIO, Petitioner.Case 27-RC-5700November 14. 1978DECISION ON REVIEW, ORDER, ANDDIRECTION OF ELECTIONBY MEMBERS JENKINS. PENFLIO. AND TRUESDALIEUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held on May 3 and 30, 1978. beforeHearing Officer Wayne L. Benson. On June 15, 1978,the Regional Director for Region 27 issued a Deci-sion and Order in which he found that all registerednurses employed by the Employer are supervisorswithin the meaning of Section 2(11) of the Act. Ac-cordingly, the Regional Director dismissed the peti-tion filed herein, which sought a unit consisting of"all full time and regular part time registered profes-sional nurses, excluding all other employees, su-pervisors, confidential employees, business office cleri-cal employees and guards as defined in the NationalLabor Relations Act." Thereafter, in accordance withSection 102.67 of the National Labor Relations BoardRules and Regulations and Statements of Procedure,Series 8, as amended, Petitioner filed a timely requestfor review of the Regional Director's decision. In itsrequest for review, Petitioner contends that the Region-al Director made factual findings which are clearlyerroneous, and that he departed from officially report-ed precedent. The Employer filed a statement in opposi-tion to Petitioner's request for review.By telegraphic order dated July 26, 1978, theBoard granted Petitioner's request for review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thisproceeding with respect to the issue under review,including the briefs of the parties, and makes the fol-lowing findings:The Employer operates a nursing home facility, atwhich it employs 11 registered nurses. The partiesstipulated that the registered nurses are professionalemployees as defined in Section 2(12) of the Act, andfurther stipulated that 4 of the II registered nursesare supervisors within the meaning of the Act.' Thei The four nurses stipulated to be supervisors. and their job titles are asonly issue presented in this case is whether the re-maining seven registered nurses employed by theEmployer are supervisors within the meaning of theAct.?Petitioner contends that the Regional Directorerred in finding that all registered nurses employed bythe Employer are supervisors within the meaning ofSection 2(11) of the Act. We agree.The job titles of the seven nurses whose status iscontested are: charge nurse day supervisor: reliefcharge nurse day supervisor; charge nurse eveningsupervisor: relief charge nurse evening supervisor;charge nurse night supervisor; relief charge nursenight supervisor; and charge nurse.' The duties andresponsibilities of these charge nurses, as we shall re-fer to them, are e;sentially identical. Each is respon-sible for insuring adequate staffing throughout thenursing home on her shift. Certain minimum staffingpatterns are required by the State, and, if an employ-ee or employees fail to report for work, resulting inthe facility not meeting the state requirements, eachcharge nurse may call in nonscheduled employees tocover the deficiency. However, the charge nurses donot have authority to order an employee to report forwork: their only authority is to make a request.which the employee is free to refuse without riskingdiscipline. If the charge nurse on duty is unable tosecure adequate staffing, she must contact the direc-tor of nursing services for approval before calling anindependent labor pool.4Alternatively, the chargenurse may temporarily transfer an employee fromone area of the nursing home to another area whichis understaffed. This movement is done on the basisof a determination that there is not enough staff totake care of patients in one particular area, and isstrictly limited to cover immediate patient careneeds.5The charge nurses do not have the authorityto make permanent transfers, which must be madeby the director of nursing services. In the event thatan employee requests, or a charge nurse recom-mends, a permanent transfer, the director of nursingfollows: Catherine Butler. director of nursing services: Marilyn Garrity.assistant director of nursing services: Patty Wynkoop. inservice director:and Nancy McCambridge. assistant inservice director.2 The parties stipulated that the requested unit is an appropriate one forbargainingWe attach no weight to the use of the term "supervisor" in these jobtitles. as it is settled that "the mere use of a title or the giving of 'paperauthority' which is not exercised does not make an employee a supervisor,"Sunset Nursing Homes, Inc. d/b/a North Miami Convalescent Home, 224NLRB 1271. 1273 (1976).On the first day of the hearings. May 3. 1978, the Employer claimed thatthe charge nurses had the authority to call the labor pool at their owndiscretion However. on the second day of the hearings. May 30. 1978. thedirector of nursing services testified that the charge nurses must get ap-proval from one of the four stipulated supervisors before contacting thepool.The director of nursing services admitted on cross-examination thatsuch a temporary transfer of staff is "a medical judgement concerning apatient's care."287 DECISIONS OF NATIONAL LABOR RELATIONS BOARDservices will independently investigate the need forand feasibility of the transfer before making a deci-sion.It is undisputed that charge nurses have authorityto "counsel" employees, through the administrationof oral and written warnings. The counseling is doneon a "counseling sheet." which, when completed, canconstitute a written warning. However, charge nursesdo not have the authority to suspend or terminateemployees, although they may recommend such ac-tion to the director of nursing services, who then con-ducts an independent investigation. The counselingthat the charge nurses to have authority to carry outis also performed by various licensed practical nursesemployed by the Employer. Barbara Nelson, one ofthe charge nurses, testified on cross-examination thatan example of the type of infraction for which shewould issue a warning would be an employee is leav-ing a patient's bedsheets disarranged, because "thatis not good for the patient." We believe that it is clearfrom the record that the function of the charge nurs-es in the Employer's disciplinary procedure is to ob-serve inadequacies in an employee's work perfor-mance, attempt to point out those inadequacies tothe employee and suggest improvements, and thenreport the facts concerning the employee's perfor-mance to the director of nursing services, who makesher own independent evaluation of the employee'swork performance and determines what, if any, disci-pline should be imposed. Moreover, the record con-tains no evidence suggesting that even the minor dis-ciplinary powers exercised by the charge nursesextend beyond the realm of patient care to adminis-trative or personnel matters such as employee absen-teeism.6The Employer asserts that the charge nurses havethe authority to allow employees to leave work earlyin case of illness, and to grant employees permissionto work overtime. However, the record reveals that itis the Employer's policy that only the director ofnursing services and her assistant have authority togrant overtime, except in emergency situations wherethe charge nurse makes a medical determination thatthe condition of a patient requires one or more em-ployees to work overtime. As we have stated that per-mitting an employee to leave early due to illness is aduty "accomplished in a perfunctory manner not re-quiring the exercise of any discretion," 7 we do notagree that either factor can be considered as an indi-cation of supervisory status.Both Petitioner and the Employer agree that thecharge nurses evaluate employees at the facility on a6See St. Mary s Hospital, Inc., 220 NLRB 496 11975).7Pinecrest Convalescent Home, Inc, 222 N! RB 13 (1976).standard form supplied by the Employer. Both alsoagree that the evaluations are not the basis for wageincreases, which are awarded strictly by seniority.Nonetheless, the Employer argues that the crucialpoint is that the charge nurses "are afforded discre-tionary authority to praise or criticize an employee'sperformance." To the contrary, Petitioner argues thatthe evaluations are "meaningless," suggesting theyare merely a carryover from previous practice whenthe evaluations were used, at least partially, to de-termine wage increases. The record, however, con-tains no information indicating the purposes of theevaluations, other than that they are not used to de-termine wage increases, and we are unwilling to spec-ulate as to their significance. It is sufficient for ourpurposes to note that the evaluation of employees,and particularly nonunit employees, is not disposi-tive of supervisory status. Texas Institute for Rehabili-tation and Research, 228 NLRB 578 (1977). That isparticularly true where, as here, the employer has nomerit increase program and therefore a good evalua-tion cannot lead to a merit wage increase. St. Rose deLima Hospital, Inc., 223 NLRB 1511 (1976); St.Mary's Hospital, Inc., supra.Charge Nurse Nelson testified that approximately80 percent of her time on a typical day is devoted todirect patient care. She has no authority to adjustgrievances, which must be resolved by the Employ-er's administrator or, if "trivial," by the director ofnursing services. If an employee desires a leave ofabsence, regardless of duration, the employee mustseek approval from the director of nursing services.Although it is conceded that charge nurses do nothave the authority to hire employees and do not par-ticipate in the interviews of applicants, the Employerargues that charge nurses can effectively recommendthat a particular applicant be hired. In support of itscontention, the Employer cited only one instancewhere a charge nurse recommended that an individ-ual be hired. In that case Charge Nurse Nelson senther sister to see the assistant director of nursing ser-vices, Marilyn Garrity, because Nelson knew therewere openings. Nelson's uncontradicted descriptionof the incident was as follows:Q. I believe there was some testimony aboutyour sister becoming employed at the facility; isthat correct?A. Yes.Q. Would you tell us how that came about?A. Well, my sister came to the facility oneday to drop some things off to me and told methat she was short on hours at another job thatshe was working at that time, and I knew thatwe were short in the facility. So. I took her up toMrs. Garrity and introduced her and told her288 EVENTIDE SOUTH, A DIVISION OF GERIATRICS, INC.that Sue was possibly looking for maybe somemore employment, some more hours within thefacility.Q. What happened after you introduced herto Mrs. Garrity?A. I left her in the office and went back towork.Without any further evidence, however, we cannotconclude that one isolated referral of a relative estab-lishes that the charge nurses have the authority toeffectively recommend action with respect to hiring,and, in the absence of other evidence, we expresslyfind to the contrary.8The Employer places great reliance on the fact thaton weekends the charge nurses are in charge of theentire facility. Petitioner, however, argues that all ofthe authority exercised by the charge nurses on week-ends is based on their medical experience and medi-cal judgment. The director of nursing services testi-fied that on those occasions when the charge nurseswere in charge of the facility one of the four stipulat-ed supervisors was always on call for emergencies.Patty Wynkoop, the Employer's inservice director,testified that "on the average" she receives "about"two calls per weekend. The record also reveals thatthere is posted in the facility a list of persons whoshould be contacted in case of nonmedical emergen-cies when the administrator is not there. In de-scending order, the instructions list the assistant ad-ministrator, the director of nursing services, theassistant director of nursing services, and the recep-tionist. Charge nurses are not included on the list.Finally, the record reveals that the charge nurses arepaid hourly, as are licensed practical nurses, and thatboth classifications receive identical benefits.Based on the foregoing evidence, we conclude thatcharge nurses perform their duties and functions pre-dominantly in the exercise of professional judgmentincidental to their treatment of patients. Their dutiesand authority are all directed toward quality treat-ment of patients and do not, without more, constitutesupervisory authority in the Employer's interest. Fur-ther, we find that charge nurses possess neither theauthority to hire or discharge. or discipline be)ondthe stage of a minor reprimand. nor the authority tomake effective recommendations affecting the em-ployment status of employees. The Board has care-fully avoided applying the definition of "supervisor"to a health care professional who gives direction toother employees which is incidental to theCf. Sutter (Communitt lsrirotalr a t ,a ,-raomtle,. lnc. 227 NI RB Il( 1976L.professional's treatment of patients. Wing MemorialHospital Association, 217 NLRB 1015 (1975). As westated in Meharrv Medical College, 219 NLRB 488,490 (1975):[lit appears that charge nurses do not exercisean, real supervisory authority on behalf of man-agement over employees. Rather, their duties arefor the most part routine, involving the generaldirection of employees in the performance oftheir normal patient care duties and, as such, thecharge nurses function more in the nature oflead persons. Even assuming that charge nursesmay exercise some supervisory authority, thefact they may do so only for a short period oftime and on a sporadic basis would not requiretheir exclusion from the unit.In our opinion the record does not support a find-ing that charge nurses are statutory supervisors. Weare satisfied that their duties are generally limited togiving directions in the performance of their profes-sional duties and, as such, are not responsibilitiesconsidered supervisory within the meaning of Sec-tion 2( I1) of the Act. Accordingly, we conclude thatthe charge nurses are. with the exception of thosestipulated to be supervisors, statutory employees andwe shall therefore direct an election in the followingunit which we find to be appropriate:9All full-time and regular part-time registeredprofessional nurses employed by the Employerat its Fort Collins. Colorado, facility, excludingall other employees, supervisors, confidentialemployees, business office clerical employees,and guards as defined in the Act.On June 15. 1978. the Regional Director for Re-gion 27 issued a Decision and Order in which hefound all members of the petitioned-for unit to besupervisors within the meaning of Section 2(11) ofthe Act. and, accordingly. dismissed Petitioner's peti-tion.The Board, having reviewed the Regional Direc-tor's Decision and Order, has found that all membersof the petitioned-for unit are statutory employees.and that said unit is an appropriate one for collectivebargaining.ORDERIt is herebN ordered that Petitioner's petition filedon Mas 3. 1978. be. and it hereby is, reinstated.[Direction of Election and E.x-celsior footnote omit-ted from publication.lWei,; it lprJ1 tl ,t Sal-milU1 t,,. Ir, 217 NilRB 765 (1975).289